As filed with the Securities and Exchange Registration No. 333-28769 Commission on February 19, 2010 Registration No. 811-05626 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-4 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Pre-Effective Amendment No. [ ] Post-Effective Amendment No. 46 [X] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 Amendment No. [X] (Check appropriate box or boxes) SEPARATE ACCOUNT B (Exact Name of Registrant) ING USA ANNUITY AND LIFE INSURANCE COMPANY (Name of Depositor) 1475 Dunwoody Drive West Chester, Pennsylvania 19380-1478 (Address of Depositors Principal Executive Offices) Depositors Telephone Number, including Area Code: (610) 425-3400 John S. (Scott) Kreighbaum, Esq. ING Americas (U.S. Legal Services) 1475 Dunwoody Drive, West Chester, Pennsylvania 19380-1478 (610) 425-3404 (Name and Address of Agent for Service of Process) Approximate Date of Proposed Public Offering: As soon as practical after the effective date of the Registration Statement It is proposed that this filing will become effective (check appropriate box): [ ] immediately upon filing pursuant to paragraph (b) of Rule 485 [ ] on pursuant to paragraph (b) of Rule 485 [ ] 60 days after filing pursuant to paragraph (a)(1) of Rule 485 [ X ] on April 30, 2010 pursuant to paragraph (a)(1) of Rule 485 If appropriate, check the following box: [ ] this post-effective amendment designates a new effective date for a previously filed post- effective amendment. Title of Securities Being Registered: Deferred Combination Variable and Fixed Annuity Contract PART A ING USA Annuity and Life Insurance Company Separate Account B of ING USA Annuity and Life Insurance Company Deferred Combination Variable and Fixed Annuity Prospectus ING G OLDEN S ELECT A CCESS April 30, 2010 This prospectus describes ING GoldenSelect Access, a group and individual deferred variable annuity contract (the Contract) offered for sale by ING USA Annuity and Life Insurance Company (ING USA, the Company, we, us or our) through Separate Account B (the Separate Account). The Contract is available in connection with certain retirement plans that qualify for special federal income tax treatment (qualified Contracts) under the Internal Revenue Code of 1986, as amended (the Tax Code), as well as those that do not qualify for such treatment (non-qualified Contracts). The Contract provides a means for you to allocate your premium payments in one or more subaccounts, each of which invest in a single investment portfolios. You may also allocate premium payments to our Fixed Account with guaranteed interest periods. Your contract value will vary daily to reflect the investment performance of the investment portfolio(s) you select and any interest credited to your allocations in the Fixed Account. For Contracts sold in some states, not all Fixed Interest Allocations or subaccounts are available. The investment portfolios available under your Contract are listed on the next page. You have a right to return a Contract within 10 days after you receive it for a refund of the adjusted contract value (which may be more or less than the premium payments you paid), or if required by your state, the original amount of your premium payment. In no event does the Company retain any investment gain associated with a Contract that is free looked. Longer free look periods apply in some states and in certain situations. Your free look rights depend on the laws of the state in which you purchase the Contract. Replacing an existing annuity with the Contract may not be beneficial to you. Your existing annuity may be subject to fees or penalties on surrender, and the Contract may have new charges. This prospectus provides information that you should know before investing and should be kept for future reference. A Statement of Additional Information (SAI), dated April 30, 2010 , has been filed with the Securities and Exchange Commission (SEC). It is available without charge upon request. To obtain a copy of this document, write to our Customer Service Center at P.O. Box 9271, Des Moines, Iowa 50306-9271 or call (800) 366-0066, or access the SECs website ( http://www.sec.gov ). When looking for information regarding the Contracts offered through this prospectus, you may find it useful to use the number assigned to the registration statement under the Securities Act of 1933. This number is 333-28769. The table of contents of the SAI is on the last page of this prospectus and the SAI is made part of this prospectus by reference. The SEC has not approved or disapproved these securities or passed upon the adequacy of this prospectus. Any representation to the contrary is a criminal offense. Allocations to a subaccount investing in a Trust or Fund (investment portfolio) is not a bank deposit and is not insured or guaranteed by any bank or by the Federal Deposit Insurance Corporation or any other government agency. We pay compensation to broker/dealers whose registered representatives sell the Contract. See Other Contract Provisions  Selling the Contract, for further information about the amount of compensation we pay. The investment portfolios are listed on the next page. The investment portfolios currently available under your Contract are: [TO BE UPDATED BY AMENDMENT.] ING Investors Trust ING Partners, Inc. ING American Funds Asset Allocation Portfolio ING Baron Small Cap Growth Portfolio (S Class) ING American Funds Bond Portfolio ING Davis New York Venture Portfolio (S Class) ING American Funds Growth Portfolio ING JPMorgan Mid Cap Value Portfolio (S Class) ING American Funds Growth-Income Portfolio ING Templeton Foreign Equity Portfolio (S Class) ING American Funds International Portfolio ING T. Rowe Price Growth Equity Portfolio (S Class) ING American Funds World Allocation Portfolio (Class S) ING Van Kampen Comstock Portfolio (S Class) ING Artio Foreign Portfolio (Class S) ING Van Kampen Equity and Income Portfolio (S Class) ING BlackRock Inflation Protected Bond Portfolio (Class S) ING BlackRock Large Cap Growth Portfolio (Class S) ING Variable Funds ING DFA Global All Equity Portfolio (Class S) ING Growth and Income Portfolio (Class S) ING Fidelity Investments Diversified Mid Cap Portfolio (Class S) ING Variable Portfolios, Inc. ING Franklin Income Portfolio (Class S) ING BlackRock Science and Technology Opportunities ING Franklin Mutual Shares Portfolio (Class S) Portfolio (Class S) ING Franklin Templeton Founding Strategy Portfolio (Class S) ING EURO STOXX 50 ® Index Portfolio (ADV Class) ING JPMorgan Small Cap Core Equity Portfolio (Class S) ING FTSE 100 Index ® Portfolio (ADV Class) ING Liquid Assets Portfolio (Class S) ING Hang Seng Index Portfolio (Class S) ING Marsico Growth Portfolio (Class S) ING International Index Portfolio (Class S) ING MFS Total Return Portfolio (Class S) ING Japan TOPIX Index Portfolio (ADV Class) ING MFS Utilities Portfolio (Class S) ING Russell Large Cap Growth Index Portfolio (Class S) ING Morgan Stanley Global Franchise Portfolio (Class S) ING Russell TM Large Cap Index Portfolio (Class S) ING Morgan Stanley Global Tactical Asset Allocation Portfolio ING Russell Large Cap Value Index Portfolio (Class S) (Class S) ING Russell Mid Cap Growth Index Portfolio (Class S) ING Oppenheimer Active Allocation Portfolio (Class S) ING Russell TM Mid Cap Index Portfolio (Class S) ING PIMCO High Yield Portfolio ( Class S) ING Russell TM Small Cap Index Portfolio (Class S) ING PIMCO Total Return Bond Portfolio (Class S) ING Small Company Portfolio (Class S) ING Pioneer Fund Portfolio (Class S) ING U. S. Bond Index Portfolio (Class S) ING Pioneer Mid Cap Value Portfolio (Class S) ING WisdomTree SM Global High-Yielding Equity Index ING Retirement Conservative Portfolio (ADV Class) Portfolio (Class S) ING Retirement Growth Portfolio (ADV Class) ING Retirement Moderate Growth Portfolio (ADV Class) ING Variable Products Trust ING Retirement Moderate Portfolio (ADV Class) ING MidCap Opportunities Portfolio (Class S) ING Templeton Global Growth Portfolio (Class S) ING T. Rowe Price Capital Appreciation Portfolio (Class S) ING Intermediate Bond Portfolio (Class S) ING T. Rowe Price Equity Income Portfolio (Class S) ING Van Kampen Growth and Income Portfolio (Class S) BlackRock Variable Series Funds, Inc. ING Wells Fargo Health Care Portfolio (Class S) BlackRock Global Allocation V.I. Fund (Class III) ING Wells Fargo Omega Growth Portfolio (Class S) Access - These investment portfolios comprise the subaccounts open to new premiums and transfers. More information can be found in the appendices. See Appendix A for all subaccounts and valuation information. Appendix B highlights each portfolios investment objective and adviser (and any subadviser or consultant), as well as indicates recent portfolio changes. Access - TABLE OF CONTENTS Page INDEX OF SPECIAL TERMS 1 FEES AND EXPENSES 2 CONDENSED FINANCIAL INFORMATION 5 ING USA SEPARATE ACCOUNT B 6 ING USA ANNUITY AND LIFE INSURANCE COMPANY 6 THE TRUSTS AND FUNDS 7 CHARGES AND FEES 9 THE ANNUITY CONTRACT 14 LIVING BENEFIT RIDERS 21 WITHDRAWALS 46 TRANSFERS AMONG YOUR INVESTMENTS (EXCESSIVE TRADING POLICY) 49 DEATH BENEFIT CHOICES 54 THE ANNUITY OPTIONS 61 OTHER CONTRACT PROVISIONS 63 OTHER INFORMATION 67 FEDERAL TAX CONSIDERATIONS 67 STATEMENT OF ADDITIONAL INFORMATION 79 APPENDIX A  Condensed Financial Information A1 APPENDIX B  The Investment Portfolios B1 APPENDIX C  Fixed Account I C1 APPENDIX D  Fixed Interest Division D1 APPENDIX E  Special Funds and Excluded Funds Example E1 APPENDIX F  Examples of Minimum Guaranteed Income Benefit Calculation F1 APPENDIX G  ING LifePay Plus and ING Joint LifePay Plus Partial Withdrawal Amount Examples G1 APPENDIX H  Examples of Fixed Allocation Funds Automatic Rebalancing H1 APPENDIX I  ING LifePay Plus and ING Joint LifePay Plus I1 APPENDIX J  ING LifePay and ING Joint LifePay J1 APPENDIX K  Minimum Guaranteed Withdrawal Benefit K1 Notice to Existing Contract Owners Access - As of March 15, 2010, we are no longer offering this Contract for sale to new purchasers. This prospectus will be delivered to owners who purchased the Contract prior to that date . T he prospectus is updated at least annually, including for any changes with the Contract, like the Company: introducing or discontinuing the availability of a rider; liberalizing a benefit or exercising any rights reserved under the Contract or a rider; or altering administrative procedures. The Company may also make subaccount changes (investment portfolios of the Trusts or Funds available under the Contract). Any change may or may not apply to an existing Contract. The prospectus reflects the status of the Contract (and rider availability) as of April 30, 2010 and therefore may contain information that is inapplicable to your Contract. In the event of any conflict with the prospectus, the terms of your Contract and any riders will control. Access - INDEX OF SPECIAL TERMS The following special terms are used throughout this prospectus. Refer to the page(s) listed for an explanation of each term: Special Term Page Accumulation Unit 5 Annual Ratchet 31 Annual Ratchet Enhanced Death Benefit 56 Annuitant 15 Annuity Start Date 15 Cash Surrender Value 20 Claim Date 54 Contract Date 14 Contract Owner 14 Contract Value 19 Contract Year 14 Covered Fund 8 Earnings Multiplier Benefit 59 Excluded Fund 8 Fixed Account 20 Fixed Interest Allocation 20 Fixed Interest Division 20 ING LifePay Plus Base 31 Market Value Adjustment C2 Max 7 Enhanced Death Benefit 58 Net Investment Factor 5 Net Rate of Return 5 Restricted Fund 8 Rider Date 22 7% Solution Death Benefit Element 58 Special Fund 8 Standard Death Benefit 55 The following terms as used in this prospectus have the same or substituted meanings as the corresponding terms currently used in the Contract: Term Used in This Prospectus Corresponding Term Used in the Contract Accumulation Unit Value Index of Investment Experience Annuity Start Date Annuity Commencement Date Contract Owner Owner or Certificate Owner Contract Value Accumulation Value Fixed Interest Allocation Fixed Allocation Free Look Period Right to Examine Period Guaranteed Interest Period Guarantee Period Net Investment Factor Experience Factor Regular Withdrawals Conventional Partial Withdrawals Subaccount(s) Division(s) Transfer Charge Excess Allocation Charge Withdrawals Partial Withdrawals Access - 1 FEES AND EXPENSES The following tables describe the fees and expenses that you will pay when buying, owning, and surrendering the contract. For more information about the fees and expenses, please see the Charges and Fees section later in the prospectus. The first table describes the fees and expenses that you will pay at the time that you buy the contract, surrender the contract, or transfer contract value between investment options. State premium taxes may also be deducted. Contract Owner Transaction Expenses 1 Surrender Charge None Transfer Charge $25 per transfer, currently zero Premium Tax 0% to 3.5% 2 1 If you invested in a Fixed Interest Allocation, a Market Value Adjustment may apply to certain transactions. This may increase or decrease your contract value and/or your transfer or surrender amount. 2 Any premium tax is deducted from the contract value. The next table describes the fees and expenses that you will pay periodically during the time that you own the contract, not including Trust or Fund fees and expenses. Separate Account Annual Charges Annual Contract Administrative Charge 1 $40 (We waive this charge if the total of your premium payments is $100,000 or more or if your contract value at the end of a contract year is $100,000 or more.) Standard Annual Ratchet Max 7 Death Enhanced Death Enhanced Death Benefit Benefit Benefit Mortality & Expense Risk Charge 2 1.65% 1.95% 2.20% Asset-Based Administrative Charge 0.15% 0.15% 0.15% Total 3 1.80% 2.15% 2.35% 1 We deduct this charge on each contract anniversary and on surrender. 2 Before January 12, 2009, the Quarterly Ratchet Enhanced Death Benefit was available for the same charge. For Contracts with the Quarterly Ratchet Enhanced Death Benefit purchased before April 28, 2008, the Mortality and Expense Charge is 1.90%. 3 These charges are as a percentage of average contract value in each subaccount. These annual charges are deducted daily. The next tables show the charges for the optional riders currently available with the Contract. These charges would be in addition to the Separate Account Annual Charge noted above. In addition to the Earnings Multiplier Benefit rider, you may add only one of the three living benefit riders, namely: the Minimum Guaranteed Income Benefit; ING LifePay Plus Minimum Guaranteed Withdrawal Benefit; and ING Joint LifePay Plus Minimum Guaranteed Withdrawal Benefit. For more information about which one may be right for you, please see Living Benefit Riders. For more information about the charges for the optional riders, please see Charges and Fees  Optional Rider Charges. Access - 2 Optional Rider Charges 1 Earnings Multiplier Benefit rider : As an Annual Charge Maximum Annual Charge (Charge Deducted Quarterly) 0.30% of contract value 0.30% of contract value Minimum Guaranteed Income Benefit rider 2 : As an Annual Charge Maximum Annual Charge (Charge Deducted Quarterly) 0.75% of the MGIB Charge Base 1.50% of the MGIB Charge Base ING LifePay Plus Minimum Guaranteed Withdrawal Benefit rider 3 : As an Annual Charge - Currently Maximum Annual Charge (Charge Deducted Quarterly) 1.00% of the ING LifePay Plus Base 1.50% of the ING LifePay Plus Base ING Joint LifePay Plus Minimum Guaranteed Withdrawal Benefit rider 4 : As an Annual Charge - Currently Maximum Annual Charge (Charge Deducted Quarterly) 1.20% of the ING LifePay Plus Base 1.70% of the ING LifePay Plus Base 1 Optional rider charges are expressed as a percentage, rounded to the nearest hundredth of one percent. The basis for an optional rider charge is sometimes a charge base, benefit base or contract value, as applicable. Optional rider charges are deducted from the contract value in your subaccount allocations (and/or your Fixed Interest Allocations if there is insufficient contract value in the subaccounts). 2 For more information about how the MGIB Charge Base is determined, please see Living Benefit Riders - Minimum Guaranteed Income Benefit Rider (the MGIB rider)  Rider Charge. 3 The ING LifePay Plus Base is calculated based on premium if this rider is elected at contract issue. The ING LifePay Plus Base is calculated based on contract value if this rider is added after contract issue. The charge for this rider can increase upon the Annual Ratchet once the Lifetime Withdrawal Phase begins, subject to the maximum charge. We promise not to increase the charge for your first five contract years. For more information about the ING LifePay Plus Base and Annual Ratchet, please see Charges and Fees  Optional Rider Charges - ING LifePay Plus Minimum Guaranteed Withdrawal Benefit (ING LifePay Plus) Rider Charge and Living Benefit Riders  ING LifePay Plus Minimum Guaranteed Withdrawal Benefit (ING LifePay Plus) Rider  Annual Ratchet. 4 The ING LifePay Plus Base is calculated based on premium if this rider is elected at contract issue. The ING LifePay Plus Base is calculated based on contract value if this rider is added after contract issue. The charge for this rider can increase upon the Annual Ratchet once the Lifetime Withdrawal Phase begins, subject to the maximum charge. We promise not to increase the charge for your first five contract years. For more information about the ING LifePay Plus Base and Annual Ratchet, please see Charges and Fees  Optional Rider Charges - ING Joint LifePay Plus Minimum Guaranteed Withdrawal Benefit (ING Joint LifePay Plus) Rider Charge and Living Benefits Riders  ING Joint LifePay Plus Minimum Guaranteed Withdrawal Benefit (ING Joint LifePay Plus) Rider  Annual Ratchet. The next item shows the minimum and maximum total operating expenses charged by the Trust or Fund that you may pay periodically during the time that you own the Contract. More detail concerning each Trust or Funds fees and expenses is contained in the prospectus for each Trust or Fund. [TO BE UPDATED BY AMENDMENT.] Access - 3 Total Annual Trust or Fund Operating Expenses Minimum Maximum (expenses that are deducted from Trust or Fund assets, including management fees, distribution and/or service (12b-1) fees 1, 2 , and 0.53% 2.58% other expenses): 1 The Company may receive compensation from each of the funds or the funds affiliates based on an annual percentage of the average net assets held in that fund by the Company. The percentage paid may vary from one fund company to another. For certain funds, some of this compensation may be paid out of 12b-1 fees or service fees that are deducted from fund assets. Any such fees deducted from fund assets are disclosed in the Fund or Trust prospectuses. The Company may also receive additional compensation from certain funds for administrative, recordkeeping or other services provided by the Company to the funds or the funds affiliates. These additional payments are made by the funds or the funds affiliates to the Company and do not increase, directly or indirectly, the fees and expenses shown above. 2 No Trust or Fund currently charges a redemption fee. For more information about redemption fees, please see Charges and Fees  Charges Deducted From the Contract Value  Redemption Fees. Example [TO BE UPDATED BY AMENDMENT.] This Example is intended to help you compare the cost of investing in the Contract with the cost of investing in other variable annuity contracts. The Example assumes that you invest $10,000 in the Contract for the time periods indicated. The costs reflected are the maximum charges for the Contract with the Annual Ratchet Enhanced Death Benefit and the most expensive combination of riders possible: Earnings Multiplier Benefit and ING Joint LifePay Plus Minimum Guaranteed Withdrawal Benefit. The Example also assumes that your investment has a 5% return each year, and assumes the maximum Trust or Fund fees and expenses. Excluded are premium taxes and any transfer charges. Although your actual costs may be higher or lower, based on these assumptions, your costs would be: 1) If you surrender or annuitize your contract at the end of the applicable time period: 1 year 3 years 5 years 10 years $677 $2,033 $3,391 $6,765 Compensation is paid for the sale of the Contracts. For information about this compensation, see Other Contract Provisions  Selling the Contract. Fees Deducted by the Funds Fund Fee Information. The fund prospectuses show the investment advisory fees, 12b-1 fees and other expenses including service fees (if applicable) charged annually by each fund. Fund fees are one factor that impacts the value of a fund share. Please refer to the fund prospectuses for more information and to learn more about additional factors. The Company may receive compensation from each of the funds or the funds affiliates based on an annual percentage of the average net assets held in that fund by the Company. The percentage paid may vary from one fund company to another. For certain funds, some of this compensation may be paid out of 12b-1 fees or service fees that are deducted from fund assets. Any such fees deducted from fund assets are disclosed in the fund prospectuses. The Company may also receive additional compensation from certain funds for administrative, recordkeeping or other services provided by the Company to the funds or the funds affiliates. These additional payments may also be used by the Company to finance distribution. These additional payments are made by the funds or the funds affiliates to the Company and do not increase, directly or indirectly, the fund fees and expenses. Please see Charges and Fees  Trust and Fund Expenses for more information. In the case of fund companies affiliated with the Company, where an affiliated investment adviser employs subadvisers to manage the funds, no direct payments are made to the Company or the affiliated investment adviser by the subadvisers. Subadvisers may provide reimbursement for employees of the Company or its affiliates to Access - 4 attend business meetings or training conferences. Investment management fees are apportioned between the affiliated investment adviser and subadviser. This apportionment varies by subadviser, resulting in varying amounts of revenue retained by the affiliated investment adviser. This apportionment of the investment advisory fee does not increase, directly or indirectly, fund fees and expenses. Please see Charges and Fees  Trust and Fund Expenses for more information. How Fees are Deducted. Fees are deducted from the value of the fund shares on a daily basis, which in turn affects the value of each subaccount that purchases fund shares. CONDENSED FINANCIAL INFORMATION Accumulation Unit We use accumulation units to calculate the value of a Contract. Each subaccount of Separate Account B has its own accumulation unit value. The accumulation units are valued each business day that the New York Stock Exchange is open for trading. Their values may increase or decrease from day to day according to a Net Investment Factor, which is primarily based on the investment performance of the applicable investment portfolio. Shares in the investment portfolios are valued at their net asset value. Tables containing (i) the accumulation unit value history of each subaccount of ING USA Separate Account B offered in this prospectus and (ii) the total investment value history of each such subaccount are presented in Appendix A  Condensed Financial Information  for the lowest and highest combination of asset-based charges. The numbers show the year-end unit values of each subaccount from the time purchase payments were first received in the subaccounts under the Contract. Complete information is available in the SAI. The Net Investment Factor The Net Investment Factor is an index number which reflects certain charges under the Contract and the investment performance of the subaccount. The Net Investment Factor is calculated for each subaccount as follows: 1) We take the net asset value of the subaccount at the end of each business day. 2) We add to (1) the amount of any dividend or capital gains distribution declared for the subaccount and reinvested in such subaccount. We subtract from that amount a charge for our taxes, if any. 3) We divide (2) by the net asset value of the subaccount at the end of the preceding business day. 4) We then subtract the applicable daily charges from the subaccount: the mortality and expense risk charge; the asset-based administrative charge; and any optional rider charges. Calculations for the subaccounts are made on a per share basis. The Net Rate of Return equals the Net Investment Factor minus one. Financial Statements The financial statements of the Separate Account and ING USA can be found in the SAI. The financial statements of the Separate Account include information about all contracts offered through the Separate Account. The financial statements of ING USA should only be considered as bearing on the Companys ability to meet its contractual obligations under the Contracts. ING USAs financial statements do not bear on the future investment experience of the assets held in the Separate Account. Access - 5 ING USA SEPARATE ACCOUNT B ING USA Separate Account B (Separate Account B) was established as a separate account of the Company on July 14, 1988. It is registered with the SEC as a unit investment trust under the Investment Company Act of 1940, as amended (the 1940 Act). Separate Account B is a separate investment account used for our variable annuity contracts. We own all the assets in Separate Account B but such assets are kept separate from our other accounts. Separate Account B is divided into subaccounts. Each subaccount invests exclusively in shares of one investment portfolio of a Trust or Fund. Each investment portfolio has its own distinct investment objectives and policies. Income, gains and losses, realized or unrealized, of a portfolio are credited to or charged against the corresponding subaccount of Separate Account B without regard to any other income, gains or losses of the Company. Assets equal to the reserves and other contract liabilities with respect to each are not chargeable with liabilities arising out of any other business of the Company. They may, however, be subject to liabilities arising from subaccounts whose assets we attribute to other variable annuity contracts supported by Separate Account B. If the assets in Separate Account B exceed the required reserves and other liabilities, we may transfer the excess to our general account. When we deduct the fees we charge for the Contract, these would constitute excess assets that we would transfer to the general account. We are obligated to pay all benefits and make all payments provided under the Contracts, and will keep the Separate Account fully funded to cover such liabilities. Note: We currently offer other variable annuity contracts that invest in Separate Account B, but are not discussed in this prospectus. Separate Account B may also invest in other investment portfolios which are not available under your Contract. Under certain circumstances, we may make certain changes to the subaccounts. For more information, see The Annuity Contract  Addition, Deletion, or Substitution of Subaccounts and Other Changes. ING USA ANNUITY AND LIFE INSURANCE COMPANY ING USA is an Iowa stock life insurance company, which was originally incorporated in Minnesota on January 2, 1973. ING USA is a wholly owned subsidiary of Lion Connecticut Holdings Inc. (Lion Connecticut), which in turn is a wholly owned subsidiary of ING Groep N.V. (ING), a global financial services holding company based in The Netherlands. ING USA is authorized to sell insurance and annuities in all states, except New York, and the District of Columbia. Although we are a subsidiary of ING, ING is not responsible for the obligations under the Contract. The obligations under the Contract are solely the responsibility of ING USA. Directed Services LLC, the distributor of the Contracts and the investment manager of the ING Investors Trust, is also a wholly owned indirect subsidiary of ING. ING also indirectly owns ING Investments, LLC and ING Investment Management Co., portfolio managers of the ING Investors Trust and the investment managers of the ING Variable Insurance Trust, ING Variable Products Trust and ING Variable Product Portfolios, respectively. Our principal office is located at 1475 Dunwoody Drive, West Chester, Pennsylvania 19380. Regulatory Matters [TO BE UPDATED BY AMENDMENT.] As with many financial services companies, the Company and its affiliates have received informal and formal requests for information from various state and federal governmental agencies and self-regulatory organizations in connection with inquiries and investigations of the products and practices of the financial services industry. In each case, the Company and its affiliates have been and are providing full cooperation. Insurance and Retirement Plan Products and Other Regulatory Matters. Federal and state regulators, and self-regulatory agencies are conducting broad inquiries and investigations involving the insurance and retirement industries. These initiatives currently focus on, among other things, compensation, revenue sharing, and other sales incentives; potential conflicts of interest; sales and marketing practices (including sales to seniors); specific product types (including group annuities and indexed annuities); and disclosure. The Company and certain of its U.S. affiliates have received formal and informal requests in connection with such investigations, and have cooperated and are cooperating fully with each request for information. Some of these matters could result in regulatory action Access - 6 involving the Company. These initiatives also may result in new legislation and regulation that could significantly affect the financial services industry, including businesses in which the Company is engaged. In light of these and other developments, U.S. affiliates of ING, including the Company, periodically review whether modifications to their business practices are appropriate. Investment Product Regulatory Issues. Since 2002, there has been increased governmental and regulatory activity relating to mutual funds and variable insurance products. This activity has primarily focused on inappropriate trading of fund shares; directed brokerage; compensation; sales practices, suitability, and supervision; arrangements with service providers; pricing; compliance and controls; adequacy of disclosure; and document retention. In addition to responding to governmental and regulatory requests on fund trading issues, ING management, on its own initiative, conducted, through special counsel and a national accounting firm, an extensive internal review of mutual fund trading in ING insurance, retirement, and mutual fund products. The goal of this review was to identify any instances of inappropriate trading in those products by third parties or by ING investment professionals and other ING personnel. The internal review identified several isolated arrangements allowing third parties to engage in frequent trading of mutual funds within the variable insurance and mutual fund products of ING, and identified other circumstances where frequent trading occurred despite measures taken by ING intended to combat market timing. Each of the arrangements has been terminated and disclosed to regulators, to the independent trustees of ING Funds (U.S.) and in Company reports previously filed with the SEC pursuant to the Securities Exchange Act of 1934, as amended. Action has been or may be taken by regulators with respect to the Company or certain affiliates before investigations relating to fund trading are completed. The potential outcome of such action is difficult to predict but could subject the Company or certain affiliates to adverse consequences, including, but not limited to, settlement payments, penalties, and other financial liability. It is not currently anticipated, however, that the actual outcome of any such action will have a material adverse effect on ING or INGs U.S.-based operations, including the Company. ING has agreed to indemnify and hold harmless the ING Funds from all damages resulting from wrongful conduct by ING or its employees or from INGs internal investigation, any investigations conducted by any governmental or self-regulatory agencies, litigation or other formal proceedings, including any proceedings by the SEC. Management reported to the ING Funds Board that ING management believes that the total amount of any indemnification obligations will not be material to ING or INGs U.S.-based operations, including the Company. Product Regulation. Our products are subject to a complex and extensive array of state and federal tax, securities and insurance laws, and regulations, which are administered and enforced by a number of governmental and self-regulatory authorities. Specifically, U.S. federal income tax law imposes requirements relating to nonqualified annuity product design, administration, and investments that are conditions for beneficial tax treatment of such products under the Internal Revenue Code. (See Federal Tax Considerations for further discussion of some of these requirements.) Failure to administer certain nonqualified contract features (for example, contractual annuity start dates in nonqualified annuities) could affect such beneficial tax treatment. In addition, state and federal securities and insurance laws impose requirements relating to insurance and annuity product design, offering and distribution, and administration. Failure to meet any of these complex tax, securities, or insurance requirements could subject the Company to administrative penalties, unanticipated remediation, or other claims and costs. THE TRUSTS AND FUNDS You will find information about the Trusts and Funds currently available under your Contract in Appendix B - The Investment Portfolios. A prospectus containing more complete information on each Trust or Fund may be obtained by calling our Customer Service Center at (800) 366-0066. You should read the prospectus carefully before investing. Access - 7 Certain funds are designated as Master-Feeder or  Retirement Funds. Funds offered in a Master-Feeder structure (such as the American Funds) or fund of funds structure (such as the Retirement Funds) may have higher fees and expenses than a fund that invests directly in debt and equity securities. Consult with your investment professional to determine if the Portfolios may be suited to your financial needs, investment time horizon and risk tolerance. You should periodically review these factors to determine if you need to change your investment strategy. If, due to differences in tax treatment or other considerations, the interests of contract owners of various contracts participating in the Trusts or Funds conflict, we, the Boards of Trustees or Directors of the Trusts or Funds, and any other insurance companies participating in the Trusts or Funds will monitor events to identify and resolve any material conflicts that may arise. Restricted Funds We may, with 30 days notice to you, designate any investment option as a Restricted Fund and limit the amount you may allocate or transfer to a Restricted Fund. We may also change the limitations on existing contracts with respect to new premiums added to investment portfolios and with respect to new transfers to investment portfolios. We may establish any limitations, at our discretion, as a percentage of premium or contract value, or as a specified dollar amount, and change the limitation at any time. Currently, we have not designated any investment option as a Restricted Fund. If we designate an investment option as a Restricted Fund or set applicable limitations, such change will apply only to transactions made after the designation. We limit your investment in the Restricted Funds on an aggregate basis for all Restricted Funds and for each individual Restricted Fund. Currently, we limit an investment in Restricted Funds to the following limitations: no more than $999,999,999, and no more than 30 percent of contract value. We may change these limits, in our discretion, for new contracts, premiums, transfers or withdrawals. We monitor the aggregate and individual limits on investments in Restricted Funds for each transaction (e.g. premium payments, reallocations, withdrawals, dollar cost averaging). If the contract value in the Restricted Funds has increased beyond the applicable limit due to market growth, we will not require the reallocation or withdrawal of contract value from the Restricted Funds. However, if the contract value in the Restricted Funds exceeds the aggregate limit, if you take a withdrawal, it must come from either the Restricted Funds or pro-rata from all investment options in which contract value is allocated, so that the percentage of contract value in the Restricted Funds following the withdrawal is less than or equal to the percentage of contract value in the Restricted Funds prior to the withdrawal. We will allocate pro-rata the portion of any premium payment that exceeds the limits with a Restricted Fund to your other investment option choices not designated as Restricted Funds, or to a specially designated subaccount if there are none (currently, the ING Liquid Assets Portfolio), unless you instruct us otherwise. We will not permit a transfer to the Restricted Funds if it would increase the contract value in the Restricted Fund or in all Restricted Funds to more than the applicable limits set forth above. If the total amount of your requested transfer exceeds the applicable limits, we will inform your financial representative or you that we will not process any part of the transfer and that new instructions will be required. We will not limit transfers from Restricted Funds. If the multiple reallocations lower the percentage of total contract value in Restricted Funds, we will permit the reallocation even if the percentage of contract value in a Restricted Fund is greater than its limit. Please see Withdrawals and Transfers Among Your Investments (Excessive Trading Policy) in this prospectus for more information on the effect of Restricted Funds. Covered Funds, Special Funds and Excluded Funds For purposes of determining death benefits and benefits under the living benefit riders (but not the earnings multiplier benefit rider), we assign the investment options to one of three categories of funds. The categories are: 1) Covered Funds; Access - 8 2) Special Funds; and 3) Excluded Funds. Allocations to Covered Funds participate fully in all guaranteed benefits. Allocations to Special Funds could affect the death benefit and/or optional benefit rider guarantee that may otherwise be provided. Allocations to Excluded Funds do not participate in any guaranteed benefits, due to their potential for volatility. No investment options are currently designated as Excluded Funds. Designation of investment options under these categories may vary by benefit. For example, we may designate an investment option a Special Fund for purposes of calculating a benefit under an optional benefit rider, but not a death benefit, or for calculating one death benefit and not another. We may, with 30 days notice to you, designate any investment option as a Special or Excluded Fund with respect to new premiums added to such investment option and also with respect to new transfers to such investment option. For more information about these categories of funds with a death benefit, please see Death Benefit Choices  Death Benefit During the Accumulation Phase and Appendix E for examples. These categories of funds also apply to the Minimum Guaranteed Income Benefit rider. Please see Living Benefit Riders  Minimum Guaranteed Income Benefit Rider (the MGIB rider) for more information. CHARGES AND FEES We deduct the Contract charges described below to compensate us for our costs and expenses, services provided and risks assumed under the Contracts. We incur certain costs and expenses for distributing and administering the Contracts, including compensation and expenses paid in connection with sales of the Contracts, for paying the benefits payable under the Contracts and for bearing various risks associated with the Contracts. Some of the charges are for optional riders, so they are only deducted if you elect to purchase the rider. The amount of a Contract charge will not always correspond to the actual costs associated with the charge. We expect to profit from the charges, including the mortality and expense risk charge and rider and benefit charges, and we may use such profits to finance the distribution of Contracts. Charge Deduction Subaccount You may elect to have all charges, except daily charges, against your contract value deducted directly from a single subaccount designated by the Company. Currently we use the ING Liquid Assets subaccount for this purpose. If you do not elect this option, or if the amount of the charges is greater than the amount in the designated subaccount, we will deduct the charges as discussed below. You may cancel this option at any time by sending notice to our Customer Service Center in a form satisfactory to us. Charges Deducted from the Contract Value We deduct the following charges from your contract value: No Surrender Charge. We do not deduct any surrender charges for withdrawals. Premium Taxes. We may charge for state and local premium taxes depending on your state of residence. These taxes can range from 0% to 3.5% of the premium payment. We have the right to change this amount to conform with changes in the law or if you change your state of residence. We deduct the premium tax from your contract value or in the case of a living benefit rider, the benefit base (e.g., MGIB Charge Base or ING LifePay Plus Base), if exercised, on the annuity start date. However, some jurisdictions impose a premium tax at the time initial and additional premiums are paid, regardless of when the annuity payments begin. In those states we may defer collection of the premium taxes from your contract value and deduct it when you surrender the Contract or on the annuity start date. Access - 9 Administrative Charge. We deduct an annual administrative charge on each Contract anniversary. If you surrender your Contract prior to a Contract anniversary, we deduct an administrative charge when we determine the cash surrender value payable to you. The charge is $40 per Contract. We waive this charge if your contract value is $100,000 or more at the end of a contract year or the total of your premium payments is $100,000 or more, or under other conditions established by ING USA. We deduct the charge proportionately from all subaccounts in which you are invested. If there is no contract value in those subaccounts, we will deduct the charge from your Fixed Interest Allocations starting with the guaranteed interest periods nearest their maturity dates until the charge has been paid. Transfer Charge. We currently do not deduct any charges for transfers made during a contract year.
